Exhibit 10.1

AMENDMENT TO $350 MILLION AMENDED AND RESTATED PROMISSORY NOTE

This AMENDMENT TO $350 MILLION AMENDED AND RESTATED PROMISSORY NOTE (this
“Amendment”) is made as of June 27, 2012 (the “Effective Date”), by and between
MANNKIND CORPORATION, a Delaware corporation (“Borrower”), and THE MANN GROUP
LLC (“Lender”), each of which is a party to that certain Amended and Restated
Promissory Note, dated August 10, 2010, as amended on January 16, 2012 and
May 9, 2012 (the “Note”).

WHEREAS, Section 12 of the Note provides that any provision of the Note may be
amended or waived with the written consent of Lender and Borrower; and

WHEREAS, the parties hereto desire to amend the Note as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. AMENDMENT OF SECTION 2 OF THE NOTE. Section 2 of the Note is hereby replaced
in its entirety with the following:

“Borrower further promises to pay interest on the outstanding principal amount
of each Advance from the date thereof until payment in full, which interest
shall be payable at a rate equal to the one year London Interbank Offered Rate
(LIBOR) reported by the Wall Street Journal (or a comparable periodical if such
periodical is no longer published) on the day of such Advance plus 3% per annum,
or the maximum rate permissible by law (which under the laws of the State of
California shall be deemed to be the laws relating to permissible rates of
interest on commercial loans), whichever is less. Interest shall be due and
payable quarterly in arrears not later than (i) the first day of each calendar
quarter for the preceding quarter, commencing on the first day of the calendar
quarter following the calendar quarter in which an Advance is made, or (ii) such
other time as Borrower and Lender mutually agree, in either case with interest
calculated on the basis of a 365/366-day year for the actual number of days
elapsed. Notwithstanding anything to the contrary contained herein (including
anything to the contrary contained in Section 4.2 or Section 5 hereof), all or
any portion of accrued and unpaid interest that becomes due and payable on any
Advance may be paid-in-kind and capitalized at any time upon mutual agreement of
Lender and Borrower, and any such paid-in-kind interest shall thereupon
constitute outstanding principal and an “Advance” for all purposes under this
Note, effective on the date such interest becomes due and payable or such other
date as Lender and Borrower mutually agree.”

2. AMENDMENT OF SECTION 5 OF THE NOTE. The first sentence of Section 5 of the
Note is hereby replaced in its entirety with the following:

Provided that no Event of Default has occurred and is continuing, from and after
the date hereof and through and including December 31, 2012, Lender shall make
available to Borrower for borrowings by Borrower from time to time a principal
amount of Three Hundred and Fifty Million Dollars ($350,000,000) less the
aggregate amount of principal indebtedness cancelled pursuant to Section 4.3
hereof and less the aggregate amount of principal indebtedness cancelled
pursuant to the issuance to Lender of 31,250,000 shares of Borrower’s Common
Stock pursuant to that certain Common Stock Purchase Agreement between Borrower
and Lender dated as of February 2, 2012 (each, an “Advance”).

 

1



--------------------------------------------------------------------------------

3. COUNTERPARTS; FACSIMILE. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Facsimile and electronic
(PDF) signatures shall be as effective as original signatures.

4. GOVERNING LAW. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction. Borrower consents to in personam jurisdiction of the courts
in the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York for any legal action or
proceeding with respect to this Amendment. Borrower, by execution and delivery
of this Amendment, hereby irrevocably accepts in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.

5. EFFECT OF AMENDMENT. Except as specifically amended by this Amendment, all
other terms and conditions of the Note shall remain in full force and effect
without modification.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

BORROWER:

MANNKIND CORPORATION

By:  

/s/ Matthew Pfeffer

Name: Matthew Pfeffer Title:   Chief Financial Officer

LENDER:

THE MANN GROUP LLC

By:  

/s/ Alfred E. Mann

Name: Alfred E. Mann Title: Managing Member

[SIGNATURE PAGE TO AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE]